Citation Nr: 1427520	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-12 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for impotence, to include as secondary to diabetes mellitus.  

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1971 to April 1976.  

This case comes before the Board of Veteran's Appeals (Board) on appeal of a June 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.  

In March 2014, the Veteran testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for his diabetes mellitus, peripheral neuropathy, retinopathy and impotence.  Specifically, the Veteran contends that his diabetes mellitus is directly related to service, to include exposure to herbicides in service.  The other three disabilities are secondary to his diabetes mellitus.  

During the Veteran's hearing in March 2014, he stated that he was diagnosed with diabetes mellitus 10 years after discharge from service by his private doctor.  Additionally, his private doctor told him that he probably had diabetes 10 years prior to this initial diagnosis, it just went undiagnosed.  

At the hearing, the Veteran stated that he would contact his primary care doctor who made this initial diagnosis and attempt to get medical records and perhaps an opinion as to the etiology of the Veteran's diabetes mellitus.  To date, the Board has not received such documents, nor has there been a finding that these records are unavailable.  

As such, the Board finds it necessary to remand this claim in order to obtain medical records regarding the Veteran's diabetes mellitus diagnosis, as they could provide important information for the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to complete releases authorizing VA to obtain any records available regarding medical testing and diagnoses regarding the Veteran's diabetes mellitus by any physician who treated him for this disability.  

Efforts to obtain these records must be associate the claims file and request for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim  based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





